2022 IL App (5th) 210291-U
            NOTICE
                                                                                           NOTICE
 Decision filed 02/18/22. The
                                                                                This order was filed under
 text of this decision may be               NO. 5-21-0291
                                                                                Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                   not precedent except in the

 Rehearing or the disposition of
                                                IN THE                          limited circumstances allowed
 the same.                                                                      under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re ADOPTION OF M.A.E., a Minor               )     Appeal from the
                                                )     Circuit Court of
(Michael H. and Savannah H.,                    )     Madison County.
                                                )
      Petitioners-Appellees,                    )
                                                )
v.                                              )     No. 19-AD-32
                                                )
Dean T. Jr.,                                    )     Honorable
                                                )     Maureen D. Schuette,
      Respondent-Appellant).                    )     Judge, presiding.
______________________________________________________________________________

         JUSTICE WHARTON delivered the judgment of the court.
         Justices Cates and Vaughan concurred in the judgment.

                                             ORDER

¶1       Held: The trial court correctly found that the respondent father never properly served
               process of the petition to set aside a judgment of adoption where his only attempts
               at service were by email and by leaving a copy of the petition in the mailbox. The
               petitioners did not voluntarily submit to the jurisdiction of the court where their
               attorney participated in status hearings and filed a motion to strike his petition to
               set aside judgment based on the lack of proper service but did not file any pleadings
               addressing the merits of his petition. The respondent father was not entitled to
               additional time to effectuate proper service where he did not satisfy his burden of
               demonstrating that he exercised due diligence in attempting to provide proper
               service.

¶2       The respondent, Dean T., is the biological father of M.A.E., the child at issue in this appeal.

The petitioners, Michael H. and Savannah H., are the child’s biological mother and stepfather.

They filed a petition to adopt M.A.E., which was granted by the trial court. The respondent


                                                   1
subsequently filed a petition for relief from judgment pursuant to section 2-1401 of the Code of

Civil Procedure (735 ILCS 5/2-1401 (West 2016)). The court dismissed his petition on the basis

that it was not properly served on the petitioners. On appeal, the respondent argues that (1) he was

denied due process during the adoption proceedings because the court held a final hearing in the

matter while he was incarcerated and unable to attend; (2) the court’s findings of unfitness in the

adoption proceedings were against the manifest weight of the evidence; and (3) the court erred in

dismissing his section 2-1401 petition. We note that while the respondent filed a timely appeal

from the order dismissing his section 2-1401 petition, he did not file a timely appeal from the final

order in the adoption proceedings. Therefore, only his third argument is properly before us. We

affirm.

¶3                                       I. BACKGROUND

¶4        M.A.E. was born to Savannah and the respondent in August 2008. Savannah subsequently

married Michael.

¶5        On April 1, 2019, the petitioners filed a petition to adopt M.A.E. They alleged that the

respondent was an unfit parent because he deserted M.A.E. (750 ILCS 50/1(D)(c) (West 2016));

he abandoned M.A.E. (id. § 1(D)(a)); he failed to maintain a reasonable degree of care, concern,

and interest in the welfare of the child (id. § 1 (D)(b)); he failed to pay court-ordered child support

and otherwise failed to provide financial support for the child for more than a year during which

the stepfather did provide support (id. § 1(D)(n)(2)(ii)); he failed to provide the child with adequate

food, clothing, and shelter (id. § 1(D)(o)); and he failed to maintain contact with both the child and

the child’s mother (id. § 1(D)(n)(1)). In addition, the petitioners alleged that they had the character,

ability, and means to raise, nurture, and educate M.A.E., and that adoption by Michael was in the

child’s best interests.


                                                   2
¶6     On May 28, 2019, the court received a letter from the respondent. In it, he stated that he

had been incarcerated in Jefferson County, Missouri, “on child support” between April 3 and May

18, 2019. He stated that he received a summons during that time. The respondent further averred

that, at the time of his letter, he was on probation. He indicated that he intended to appear in court

in the adoption proceedings. He explained, however, that he required 15 days’ notice to obtain a

“travel ticket” from the Missouri Probation Department in order to be permitted to leave Missouri

to attend a hearing in Illinois. The respondent provided two phone numbers.

¶7     A June 10, 2019, docket entry states as follows: “Per Judge Mengarelli’s instructions: calls

were made to Dean [T.] at both numbers listed on his letter of 5/28/19. No contact was made at

either number.”

¶8     On June 19, 2019, the court held a case management conference and set a final hearing in

the matter for July 25, 2019. According to the petitioners’ attorney, the respondent’s mother called

the court on June 23, 2019, indicating that her son would not be able to attend the July 25 hearing

because he was incarcerated in St. Louis County, although there is no note of this call in the docket

entries. There is no indication in the record that the respondent requested a continuance or asked

to participate in the hearing remotely.

¶9     At the beginning of the July 25, 2019, hearing, the petitioners’ attorney informed the court

that the respondent was incarcerated in Missouri. She stated, “I know he has not been released, so

he’s not going to be here.” The court therefore allowed the hearing to proceed without waiting for

the respondent to arrive.

¶ 10   Savannah testified that the respondent was M.A.E.’s biological father and that the last time

the respondent had seen his child was in 2016. She acknowledged, however, that the respondent




                                                  3
asked to see the child in March 2019, after he was incarcerated for failure to pay child support.

She testified that she had never done anything to preclude the respondent from contacting her.

¶ 11    When asked about financial support for the child, Savannah testified that the respondent

paid court-ordered child support in June and July of 2019, but she stated that this was the first time

he had done so in two years. She noted that he made these payments after she and Michael filed

the petition to adopt. Savannah testified that Michael provided for M.A.E. financially and

otherwise acted as a father to him. She further testified that the respondent never actively cared for

his son.

¶ 12    The court found that the petitioners had proven that the respondent was unfit by clear and

convincing evidence. The court then moved on to the best-interests portion of the termination

hearing.

¶ 13    Both petitioners testified that Michael and M.A.E. loved each other and had bonded with

each other, and that M.A.E. had also bonded with Michael’s family. Michael testified that he

considered M.A.E. to be his son. The court-appointed guardian ad litem for the child stated that

she believed it was in the best interests of the child for the respondent’s parental rights to be

terminated and for the child to be freed for adoption. The court found that the petitioners had

proven by a preponderance of the evidence that termination of the respondent’s parental rights was

in the child’s best interests.

¶ 14    The court next considered whether being adopted by Michael was in M.A.E.’s best

interests. During this portion of the hearing, the court also considered a pending petition to adopt

Savannah’s nephew, who had been in the petitioners’ care since Savannah’s sister died. Although

the adoption of Savannah’s nephew is not at issue, the testimony of the petitioners related to both

children. The petitioners each testified that they believed that adoption would be in the best


                                                  4
interests of both boys. Savannah testified that she understood that she and Michael would have

equal rights regarding the two children, and Michael testified that he understood that he would

bear equal responsibility for their care and support. The guardian ad litem recommended that the

court grant both petitions for adoption. The court ruled that it would grant the petitions.

¶ 15   That same day, the court entered an order terminating the respondent’s parental rights and

another order granting the petition to adopt M.A.E. In the order terminating the respondent’s

parental rights, the court expressly found that the respondent was served with summons and

entered his appearance in the case, but did not file an answer. The court stated that the allegations

in the petitioners’ complaint were therefore “deemed true and confessed” by the respondent. The

court further found that the respondent failed to appear at the hearing despite having notice. The

court found the respondent unfit on seven different grounds. The court also found that termination

of the respondent’s parental rights was in the child’s best interests after consideration of the

petitioners’ testimony and the report of the guardian ad litem.

¶ 16   On September 26, 2019, the respondent, through newly retained counsel, filed the section

2-1401 petition at issue in this appeal. He alleged that he did not receive notice of the final hearing

and that he was unable to attend because he was incarcerated at the time. He further alleged that

he was not represented by counsel during the adoption proceedings. He requested that the court

vacate both the order terminating his rights and the judgment of adoption. The petition was

supported by an affidavit from the respondent. In the proof of service filed by the respondent, his

attorney certified that the complaint was served on the Madison County State’s Attorney’s office.

¶ 17   In late December 2019 and early January 2020, the petitioners’ attorney, Deborah Crouse

Cobb, and the respondent’s attorney, Phillip Baldwin, corresponded about the case by email.

Printouts of their relevant emails are attached to later pleadings as exhibits. In a December 19


                                                  5
email, Cobb informed Baldwin that the petitioners had never been properly served. She wrote, “If

you opt to fix this, my clients have authorized me to accept service and notice because they would

prefer that no one come to their house to serve anything.” She also informed Baldwin that during

the adoption proceedings, the respondent’s mother called the court clerk’s office to inform the

court that the respondent would be unable to attend the final hearing because he was then

incarcerated in St. Louis County. According to Cobb, this phone call occurred on June 23, 2019,

shortly after the court had set the matter for a final hearing on July 25, 2019. As stated earlier, the

respondent did not request a continuance, and it is not clear on the record whether he attempted to

make arrangements to participate in the hearing remotely.

¶ 18   In a subsequent email, Cobb sent Baldwin an authorization to accept process on behalf of

the petitioners. On January 6, 2020, Baldwin emailed Cobb a copy of the complaint. In the body

of the email, he stated, “Please find the attached documents above. I am sending these to you as

you have agreed to accept service on behalf of [M.A.E.]”

¶ 19   In March 2020, the original trial judge, Judge Mengarelli, recused himself due to a conflict

of interest with Baldwin’s law firm. The case was reassigned to Judge Schuette.

¶ 20   The matter came for a status hearing on June 30, 2020. At that time, Judge Schuette granted

the petitioners’ oral motion to strike pleadings and dismiss the case due to a lack of proper service.

¶ 21   On July 2, 2020, the respondent refiled his section 2-1401 petition. The record contains a

proof of service stating that a copy of the petition was hand-delivered to Cobb at her office and

that a copy was mailed to the guardian ad litem. The proof of service was signed by attorney

Baldwin.

¶ 22   On August 5, 2020, the petitioners filed a written motion to strike the respondent’s

pleading. In it, they alleged that in spite of the statement in the proof of service alleging hand


                                                  6
delivery, Cobb found the petition loose in her mailbox. It was not in a sealed envelope addressed

to her and did not have postage affixed. The court granted the motion on August 19, 2020.

¶ 23   On September 8, 2020, the respondent filed a motion to reconsider that ruling. In it, he

alleged that as follows:

       “On July 2, 2020[,] the Petition for Relief From Judgment was delivered to the Law Office

       of Deb Crouse Cobb at 515 West Main Street, Collinsville, Illinois[,] 62234. Current

       COVID19 regulations were in place and the office was subsequently locked up. Due to the

       unavailability of personal service[,] a copy of the documents were left in the office’s drop

       box.”

The respondent further alleged that he also emailed the documents to Cobb on January 6, 2020,

and that the petitioners were aware that he was contesting the adoption.

¶ 24   The matter came for a hearing in April 2021, after numerous delays due to the Covid

pandemic. At that time, the parties agreed to present arguments on the respondent’s motion through

written memoranda.

¶ 25   In the respondent’s written argument, filed in June 2021, he raised the same arguments he

raises in this appeal—that he effectuated proper service in January and July of 2020, that the

petitioners waived proper service by entering a general appearance in the matter, and that the court

should allow him to cure any defect rather than dismissing his section 2-1401 petition with

prejudice on procedural grounds. In the memorandum’s “statement of facts,” he alleged that the

petitioners’ attorney, Cobb, was personally served by special process server John Apperson on

July 2, 2020, an allegation at odds with his previous allegation that Apperson left a copy in Cobb’s

mailbox upon finding her office locked. However, in support of his argument that he should be

given additional time to effectuate proper service, he again asserted that Apperson arrived at


                                                 7
Cobb’s office only to find the door locked due to Covid restrictions. He further alleged that after

finding the office locked and “ascertaining the presence of individuals inside, Server Apperson

proceeded to serve his documents in accordance with statute.” He did not specify what Apperson

did to serve the documents, however.

¶ 26   In support of the respondent’s contention that the petitioners waived proper service and

voluntarily submitted to the court’s jurisdiction, he alleged that their attorney argued the merits of

the underlying adoption proceedings at an April 2021 status hearing. He did not allege that he

made any other attempts to provide proper service.

¶ 27   Attached to the respondent’s memorandum was a copy of a signed statement by process

server Apperson stating that he hand-delivered the petition to Deborah Crouse Cobb and charging

attorney Baldwin $50 for this service. Also attached were copies of financial records and money

order receipts showing that the respondent had paid $243 per month in child support between

January 2014 and December 2016, and that he paid $365 per month beginning in June 2019. As

we explained earlier, the merits of the underlying adoption proceeding are not before this court.

However, it is worth noting that these records are consistent with the testimony that the respondent

did not pay child support for two years prior to the filing of the adoption petition.

¶ 28   On July 29, 2021, the petitioners filed their memorandum in opposition to the motion to

reconsider. They alleged that during the adoption proceedings, the respondent participated in a

case management conference by telephone. They stated that at that conference, the court offered

to appoint counsel for the respondent, but that he declined the offer, explaining that he preferred

to retain an attorney of his own choice. The petitioners further alleged that they became aware of

the respondent’s section 2-1401 petition when they were told about it by the Madison County

State’s Attorney’s office. They argued that placing documents in a mailbox does not constitute


                                                  8
proper service, and that they did not waive proper service because they did not present arguments

on the merits at any time during the section 2-1401 proceedings.

¶ 29   On August 27, 2021, the court denied the respondent’s motion to reconsider. The

respondent then filed this timely appeal.

¶ 30                                        II. ANALYSIS

¶ 31   Before considering the merits of this appeal, we note that the petitioners did not file a brief.

The record in this case is simple, and we find that the issues can be resolved easily without the aid

of an appellee’s brief. We will therefore address the respondent’s claims on their merits. See

Thomas v. Koe, 395 Ill. App. 3d 570, 577 (2009) (citing First Capitol Mortgage Corp. v. Talandis

Construction Corp., 63 Ill. 2d 128, 133 (1976)).

¶ 32   As stated previously, the respondent contends that (1) he was denied due process during

the adoption proceedings; (2) the court’s findings of unfitness in the adoption proceedings were

against the manifest weight of the evidence; and (3) the court erred in dismissing his section 2-

1401 petition. As we explained earlier, however, only the third argument is before us because the

respondent did not file a timely appeal in the adoption proceedings.

¶ 33   The respondent argues that the court erred in dismissing his section 2-1401 petition because

(1) he provided proper service at least twice—by email on January 6, 2020, and by personal service

on July 2, 2020; (2) the petitioners waived any objection to improper service by entering a general

appearance in the proceedings; and (3) alternatively, the court should have allowed him to cure

any defects rather than dismissing his petition outright. We reject each of these contentions.

¶ 34   The issues before us involve questions of whether the petitioners were subject to the

personal jurisdiction of the court. Personal jurisdiction over a party may be established either

through service of process that complies with statutory requirements or through the party’s


                                                   9
voluntary submission to the court’s jurisdiction. BAC Home Loans Servicing, LP v. Mitchell, 2014

IL 116311, ¶ 18. Whether a court has obtained jurisdiction over a party through either of these

avenues is a question of law subject to de novo review. Witcher v. State Farm Fire & Casualty

Co., 2018 IL App (5th) 170001, ¶ 13; see also KSAC Corp. v. Recycle Free, Inc., 364 Ill. App. 3d

593, 594 (2006) (stating that a de novo standard of review applies when a trial court dismisses a

complaint on jurisdictional grounds without a hearing).

¶ 35    Proper service of process in this case is governed by section 2-203 of the Code of Civil

Procedure (735 ILCS 5/2-203 (West 2018)) and Illinois Supreme Court Rules 105 and 106 (Ill. S.

Ct. R. 105 (eff. Jan. 1, 2018); R. 106 (eff. Aug. 1, 1985)). Section 2-203 applies generally to service

of process in civil suits. The statute mandates that, unless “otherwise expressly provided,” process

must be served on an individual either by leaving a copy of the summons with that individual

personally or by leaving a copy with a family member who is at least 13 years old at the residence

of the individual to be served. 735 ILCS 5/2-203(a)(1), (2) (West 2018). If the summons is left

with a family member at the defendant’s residence, the process server must inform the family

member of the contents of the summons and must also mail another copy of the summons to the

defendant in a sealed envelope addressed to the defendant with postage fully paid. Id. § 2-

203(a)(2). Rules 105 and 106 provide an additional method for service of process in proceedings

on section 2-1401 petitions. Pursuant to these rules, the summons may be served by “prepaid

certified or registered mail addressed to the party, return receipt requested.” Ill. S. Ct. R. 105(b)(2)

(eff. Jan. 1, 2018); see also Ill. S. Ct. R. 106 (eff. Aug. 1, 1985) (providing that notice of the filing

of a section 2-1401 petition must be served using the methods set forth in Rule 105 “for the giving

of notice of additional relief to parties in default”). Service by publication is also permitted under

circumstances not relevant here. See 735 ILCS 5/2-206 (West 2018); Ill. S. Ct. R. 105(b)(3) (eff.


                                                   10
Jan. 1, 2018). With these requirements in mind, we turn our attention to the respondent’s

contention that he provided proper service of process to the petitioners’ attorney, who was

authorized to accept process on their behalf.

¶ 36   The respondent first argues that he properly served his section 2-1401 petition on the

petitioners via their attorney, Cobb, by email on January 6, 2020. He argues that service by email

is authorized under Supreme Court Rule 11. Although Rule 11 does provide that pleadings may

be served by email, the rule explicitly governs only the service of “documents other than process

and complaint.” Ill. S. Ct. R. 11 (eff. July 1, 2017). As we have just discussed, the relevant statutory

provisions and supreme court rules do not authorize service of process by email. Thus, we reject

the respondent’s argument that service on Cobb by email was proper.

¶ 37    He next argues that he properly served the complaint on Cobb at her office on July 2, 2020.

He points out that the record contains a proof of service certifying that a copy of the petition was

served on Cobb “by hand delivery.” He argues that, in the face of this documentary evidence,

Cobb’s allegation to the contrary was inadequate to prove that she was not properly served. See

Orthopedic & Reconstructive Surgery, S.C. v. Kezelis, 146 Ill. App. 3d 227, 231-32 (1986). We

reject this contention.

¶ 38    The certificate or affidavit of a process server constitutes evidence that process was served.

735 ILCS 5/2-203(a) (West 2018); Mayfield v. Smith, 2019 IL App (1st) 181899, ¶ 31; In re J.B.,

2018 IL App (1st) 173096, ¶ 33. Filing a certificate creates a presumption that a party was properly

served. J.B., 2018 IL App (1st) 173096, ¶ 33. This presumption cannot be overcome without

evidence to the contrary in the form of testimony or an affidavit. Mayfield, 2019 IL App (1st)

181899, ¶ 31; J.B., 2018 IL App (1st) 173096, ¶ 34. A mere assertion that a party did not receive




                                                  11
service is not sufficient to overcome the presumption. See J.B., 2018 IL App (1st) 173096, ¶ 37;

Kezelis, 146 Ill. App. 3d at 231-32.

¶ 39   Ordinarily, a court faced with competing assertions and documentary evidence on the issue

of proper service should hold an evidentiary hearing to resolve this factual question. See Mayfield,

2019 IL App (1st) 181899, ¶ 32. Here, there was a dearth of even documentary evidence available

upon which the court could base its decision. Although the record contains a proof of service

purporting to certify that “the undersigned” served the complaint on Cobb by hand delivery, it was

signed by Baldwin and did not even name the process server. Likewise, while the petitioners

alleged that Cobb was not personally served, they did not provide any affidavits in support of their

allegation. See J.B., 2018 IL App (1st) 173096, ¶ 37 (rejecting a respondent’s claim that she was

not served where she provided no affidavit or testimony in support of her claim). However, the

respondent acknowledged in his motion to reconsider that his process server left a copy of the

complaint in Cobb’s mailbox. This constitutes a judicial admission that is binding on the

respondent.

¶ 40   A statement of fact in a pleading constitutes a judicial admission that is binding on the

party who made it. The party cannot create a disputed question of fact by subsequently

contradicting a judicial admission. Bank of New York Mellon v. Wojcik, 2019 IL App (1st) 180845,

¶ 23. Judicial admissions operate as concessions or stipulations, with the effect of taking the facts

admitted out of controversy. Knauerhaze v. Nelson, 361 Ill. App. 3d 538, 557 (2005). We note that

a factual admission in an unverified pleading, such as the respondent’s motion, can lose its

preclusive effect if the unverified pleading is superseded by an amended pleading. However, the

admission remains binding as a judicial admission unless and until the party files an amended

pleading. Id. at 559. Here, no amended pleading was filed. Thus, the admission is binding on the


                                                 12
respondent. In the face of the respondent’s admission that his process server left the complaint in

Cobb’s mailbox, we must reject his argument that he provided proper service.

¶ 41   The respondent next argues that the petitioners waived any objections by entering a general

appearance in the matter. As he correctly contends, a party cannot object to the court’s personal

jurisdiction, including on grounds of insufficient service of process, if that party voluntarily

submits to the court’s jurisdiction. As such, participation in the proceedings can waive objections

to personal jurisdiction. See In re Estate of Ahern, 359 Ill. App. 3d 805, 812 (2005). Here, the

respondent asserts that counsel for the petitioners appeared before the court at multiple case

management conferences and at a motion hearing without entering a special and limited

appearance. He further asserts that their attorney addressed the merits of the underlying adoption

proceedings at an April 2021 status hearing. We are not convinced that the petitioners waived their

objection.

¶ 42   Prior to 2000, the only way a party could appear in court to challenge personal jurisdiction

was by filing a special and limited appearance. KSAC Corp., 364 Ill. App. 3d at 594 (citing 735

ILCS 5/2-301(a) (West 1998)). However, a statutory amendment eliminated the distinction

between general and special appearances. See Mitchell, 2014 IL 116311, ¶¶ 30-31; KSAC Corp.,

364 Ill. App. 3d at 596. As amended, the pertinent statute—section 2-301 of the Code of Civil

Procedure—provides that a party may object to personal jurisdiction on the basis of insufficient

service of process by filing a motion to dismiss or a motion to quash service. 735 ILCS 5/2-301(a)

(West 2018). However, a party waives any objection by “filing any other pleading or motion prior

to the filing of a motion objecting to the court’s jurisdiction over the party’s person” with certain

exceptions not relevant here. Id. § 2-301(a-6); see also In re Estate of Mirabella S., 2018 IL App




                                                 13
(3d) 180414, ¶ 11; KSAC Corp., 364 Ill. App. 3d at 596 (quoting Larochelle v. Allamian, 361 Ill.

App. 3d 217, 220 (2005)).

¶ 43   Illinois courts, including our supreme court, have held that a party can also waive

objections to personal jurisdiction by filing a written appearance and appearing in court to make

substantive arguments on the merits without first objecting to personal jurisdiction. See Municipal

Trust & Savings Bank v. Moriarty, 2021 IL 126290, ¶¶ 8, 25 (finding waiver where the party

appeared at a hearing and requested relief other than the dismissal of the proceedings on

jurisdictional grounds); King v. Find-a-Way Shipping, LLC, 2020 IL App (1st) 191307, ¶ 20

(finding waiver where the party filed a general appearance and an answer on the same date it filed

a motion objecting to personal jurisdiction); Pro Sapiens, LLC v. Indeck Power Equipment Co.,

2019 IL App (1st) 182019, ¶ 90 (explaining that “[w]aiver of personal jurisdiction occurs when a

party files a general appearance in a case without immediately objecting to personal jurisdiction”

and that appearing in court without objecting to personal jurisdiction is submitting to the court’s

jurisdiction). It is also worth noting that some courts have continued to make a distinction between

general and special appearances in spite of the statutory amendment. See KSAC Corp., 364 Ill.

App. 3d at 595-96 (discussing Ahern, 359 Ill. App. 3d at 812, and Haubner v. Abercrombie & Kent

International, Inc., 351 Ill. App. 3d 112, 117-18 (2004)).

¶ 44   Here, the petitioners never filed a written appearance in the section 2-1401 proceedings,

and the only pleading they filed was a motion to strike the respondent’s petition due to lack of

personal jurisdiction on the grounds of insufficient service of process. That motion, while not

labeled a motion to dismiss, had the effect of requesting dismissal with prejudice. Thus, under the

express terms of the statute, the petitioners did not waive their objection to personal jurisdiction




                                                14
because they did not file any motions or responsive pleadings prior to challenging jurisdiction. See

735 ILCS 5/2-301(a-6) (West 2018).

¶ 45   Moreover, because the only matter ever set for argument before the court was the

petitioners’ objection to personal jurisdiction based on inadequate service of process, the

appearance of the petitioners and/or their attorney at case management hearings and the hearing

on that motion cannot be construed as a general appearance or a waiver of their objection. See

Farthing v. Natural Gas Pipeline Co., 74 Ill. App. 3d 958, 964 (1979) (explaining that actions

recognizing a case as being in court constitute general appearances unless they are taken “for the

sole purpose of objecting to the jurisdiction” (citing Lord v. Hubert, 12 Ill. 2d 83, 87 (1957))).

Although the respondent asserts that the petitioners’ attorney addressed the merits of the

underlying adoption case at the April 2021 hearing, the record contains no bystander’s report or

transcript from this hearing. The respondent, as appellant, is responsible for providing us with a

sufficiently complete record to resolve his claims, and any doubts arising from gaps in that record

must be construed against him. Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). For these

reasons, we reject the respondent’s contention that the petitioners waived their objection.

¶ 46   Finally, the respondent argues that the court should have allowed him to cure the defect in

his service of process rather than dismissing his complaint with prejudice. We disagree.

¶ 47   Before addressing the respondent’s argument, it is worth reiterating that the court initially

allowed the respondent to refile his case after dismissing it for failure to provide proper service of

process on June 30, 2020. In their subsequent motion to strike the refiled section 2-1401 petition,

the petitioners asserted that the one-year statute of limitations under the Adoption Act (750 ILCS

50/20b (West 2018)) had passed, and that it was therefore “too late” for the respondent to cure the

defects in his service of process. On appeal, the respondent argues that although the petitioners’


                                                 15
motion did not explicitly cite or refer to Illinois Supreme Court Rule 103(b) (eff. July 1, 2007),

their argument that he should not be given more time to properly serve them appears to be based

on that rule. We agree that the court’s decision should be analyzed under Rule 103(b).

¶ 48   Rule 103(b) provides that a court may dismiss a case if the plaintiff has failed to exercise

reasonable diligence to effectuate service of process. If the lack of due diligence occurs before the

applicable statute of limitations expires, dismissal is without prejudice. After the statute of

limitations has expired, however, “the dismissal shall be with prejudice.” Ill. S. Ct. R. 103(b) (eff.

July 1, 2007). We note that, although we have referred to the parties throughout this case by their

designations in the underlying adoption proceedings, in the section 2-1401 proceedings, the

respondent is the plaintiff, and the petitioners are the defendants.

¶ 49   The purpose of Rule 103(b) is to protect a defendant from unnecessary delay and to prevent

a plaintiff from getting around a statute of limitations by filing suit before the limitations period

expires and then waiting to serve process until the plaintiff is ready to proceed with the litigation.

Christian v. Lincoln Automotive Co., 403 Ill. App. 3d 1038, 1042 (2010). However, public policy

generally favors resolution of disputes on their merits, and dismissal with prejudice pursuant to

the rule “is considered a harsh penalty.” Id.

¶ 50   Before the trial court, the plaintiff bears the burden of demonstrating reasonable diligence

in attempting to serve process. The plaintiff “must provide a reasonable explanation for any

apparent lack of diligence.” Kramer v. Ruiz, 2021 IL App (5th) 200026, ¶ 21. In determining

whether a plaintiff has met this burden, courts apply an objective standard. Id. ¶ 22. Relevant

factors include: (1) the length of time that elapsed before process was served; (2) the actions of the

plaintiff in attempting to serve process; (3) the plaintiff’s knowledge of the defendant’s

whereabouts; (4) how easy or difficult it would have been to ascertain the defendant’s


                                                 16
whereabouts; (5) whether the defendant had actual knowledge of the suit; (6) any special

circumstances that impeded the plaintiff’s efforts to serve process; and (7) actual service. Id. This

is a fact-sensitive inquiry. Id. We review the trial court’s decision for an abuse of discretion. Id.

¶ 20.

¶ 51    Considering the first factor—the time it took to provide proper service of process after the

suit was filed—in this case, more than 10 months elapsed between the date on which the

respondent initially filed his section 2-1401 petition (September 26, 2019) and the date on which

the petitioners filed their written motion asking the court to strike his petition without leave to

refile it (August 5, 2020). At that point, the respondent still had not provided the petitioners with

effective service of process. Although Rule 103(b) does not contain a specific time limit (Kramer,

2021 IL App (5th) 200026, ¶ 25), a delay of five to seven months is generally considered sufficient

“to make a prima facie showing of failure to exercise reasonable diligence” (Verploegh v.

Gagliano, 396 Ill. App. 3d 1041, 1045 (2009)). This factor thus weighs in favor of the court’s

decision to dismiss the case with prejudice.

¶ 52    We turn our attention to the next factor—the actions of the plaintiff. Here, the respondent

made three attempts to serve process during the 10-month period at issue. In his first attempt, he

served process on the Madison County State’s Attorney’s office instead of on the petitioners. In

his second and third attempts, he directed service of process at the petitioners’ attorney, who was

authorized to accept process on their behalf, but he did not comply with the requirements set forth

in the applicable statutes and supreme court rules. The respondent has not alleged, much less

provided any evidence, that he made any other attempts at proper service. This factor likewise

supports the court’s decision.




                                                 17
¶ 53   The respondent acknowledges that the next two factors—his knowledge of the petitioners’

whereabouts and the ease with which he could have ascertained this information—favor the court’s

decision to dismiss his case. As he acknowledges, he knew the location of their attorney’s office.

¶ 54   We agree with the respondent that the next factor—the defendants’ actual knowledge of

the suit—weighs against dismissal. As the respondent correctly points out, the petitioners were

aware that he had filed a section 2-1401 petition.

¶ 55   The next factor to consider is any special circumstances that impeded the respondent’s

efforts to effectuate proper service of process. He argues that the Covid pandemic frustrated his

efforts. While the pandemic obviously complicated any effort at in-person service beginning in

March 2020, as we have previously discussed, service of process by registered or certified mail is

also proper for a section 2-1401 petition. Ill. S. Ct. R. 105(b)(2) (eff. Jan. 1, 2018); R. 106 (eff.

Aug. 1, 1985). Moreover, the respondent filed his petition in September 2019, six months before

the pandemic began.

¶ 56   The final factor—actual service of process—typically addresses the ease with which

service is eventually effectuated. See, e.g., Womick v. Jackson County Nursing Home, 137 Ill. 2d

371, 381 (1990); Kramer, 2021 IL App (5th) 200026, ¶ 27. Here, proper service was never

effectuated, so this factor is not particularly helpful. Considering all relevant circumstances and

balancing the relevant factors, we can find no abuse of the trial court’s discretion.

¶ 57                                   III. CONCLUSION

¶ 58   For the foregoing reasons, we affirm the order of the trial court striking the respondent’s

pleadings and dismissing his petition for relief from judgment with prejudice.



¶ 59   Affirmed.


                                                 18